UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):September 10, 2010 NATIONAL COAL CORP. (Exact name of registrant as specified in its charter) Florida 0-26509 65-0601272 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8915 George Williams Road Knoxville, Tennessee 37923 (Address of Principal Executive Offices/Zip Code) (865) 690-6900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange ct (17 CFR 240.14d-2(B)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4c)) Item 1.01 Entry into a Material Definitive Agreement. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 10, 2010, William R. Snodgrass resigned from his position as Chief Operating Officer and Senior Vice President of Business Development of National Coal Corp. (the “Company”) for personal reasons. In connection with his departure, the Company and National Coal Corporation, on one hand, and Mr. Snodgrass, on the other, entered into a separation agreement (the “Separation Agreement”) effective the same date.As of the effective date of the Separation Agreement and pursuant to its terms, the parties executed a general release of claims in the other party’s favor. The foregoing description of the Separation Agreement is qualified in its entirety by reference to complete terms and conditions of the Separation Agreement, which is attached as Exhibit10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits The following exhibits are filed herewith: Exhibit NumberDescription Separation Agreement among William R. Snodgrass,National Coal Corp. and National Coal Corporation, effective September 10, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL COAL CORP. Date:September 16, 2010 By:/s/ Les Wagner Les Wagner Acting Chief Financial Officer 3
